Citation Nr: 0408777	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  04-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether separate evaluations of 10 percent for each ear can 
be assigned for bilateral tinnitus, currently assigned a 
single 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1948, and from May 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The October 2002 rating decision granted service connection 
for bilateral hearing loss evaluated as 30 percent disabling, 
and tinnitus evaluated as 10 percent disabling.  The veteran 
seeks review of the initial rating decision.  Specifically, 
he requests separate 10 percent ratings for tinnitus for each 
ear.  A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).

The Board notes that additional medical evidence was received 
in March 2004.  This evidence pertains to the severity of the 
veteran's service-connected bilateral hearing loss.  This 
issue is not presently in appellate status.  The Board 
therefore construes this evidence as an informal claim for an 
increased evaluation for bilateral hearing loss pursuant to 
38 C.F.R. §§ 3.155, 3.157 (2003).  This matter is referred to 
the RO for the appropriate action.    


FINDINGS OF FACT

1.  The veteran is rated at the maximum schedular evaluation 
for his service-connected tinnitus; this rating has been in 
effect since the date service connection was established.

2.  The veteran has not alleged that his tinnitus has caused 
marked interference with employment or necessitated periods 
of hospitalization.


CONCLUSION OF LAW

The veteran is in receipt of the maximum schedular evaluation 
for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.87 (2003), and Diagnostic Code 
6260 (effective prior to and amended from June 13, 2003) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran underwent private audiogram in January 1984, 
which revealed moderate high tone nerve type hearing loss in 
both ears with poor comprehension.  The physician noted that 
this disorder was inherited and made worse by his military 
service.  Additionally, the physician indicated the veteran's 
reported complaints of ringing in his ears was due to the 
same nerve deterioration.  Private medical report, dated in 
November 1999 and October 2000, diagnostically confirm 
bilateral hearing loss. 

The veteran underwent VA examination in March 2001 and was 
diagnosed, in part, with tinnitus.  At that time, he 
described a constant ringing tinnitus bilaterally.  The 
examiner noted that the etiology of the tinnitus was the 
acoustic trauma the veteran suffered while on active duty.

Service connection was established for bilateral hearing loss 
by rating decision dated in October 2002.  Service connection 
was also granted for tinnitus, and a 10 percent evaluation 
was assigned for this disability effective from June 1999, 
the date of receipt of the claim.

The veteran now requests separate 10 percent ratings for 
tinnitus, because the ringing occurs in both ears.  

The veteran's claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(a) and 4.1 
(2003).  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4 (2003).  The degree of 
impairment resulting from a disability involves a factual 
determination of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In resolving 
this factual issue, the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Further, because the 
veteran's disability rating claim has been in continuous 
appellate status since the original assignment of service 
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Effective June 10, 1999, a maximum 10 percent rating is 
provided for recurrent tinnitus.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The veteran is in receipt of the 
maximum schedular evaluation for tinnitus under 38 C.F.R. § 
4.87, Diagnostic Code 6260.  The veteran argues that the 
disorder affecting each ear should be separately rated.

In this regard, the Board notes that effective June 13, 2003, 
VA amended Diagnostic Code 6260 in order to codify current 
standard VA practice by stating that recurrent tinnitus will 
be assigned only a single 10 percent evaluation whether it is 
perceived in one ear, both ears, or somewhere in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2003); 
see also 68 Fed. Reg. 25822-25823 (May 14, 2003).  Further, 
the VA rating schedule explicitly prohibits pyramiding of 
disability evaluations under 38 C.F.R. § 4.14 (2003).  In 
this regard, VA has provided for separate ratings for "like 
organs" for specific disabilities, and if separate ratings in 
the case of bilateral tinnitus were warranted, it would have 
been so provided.  See 38 C.F.R. § 4.87, Diagnostic Code DC 
6207 (Loss of auricle); 38 C.F.R. § 4.115b, Diagnostic Code 
7523 (providing separate ratings for atrophy of one testis 
and both testes) and Diagnostic Code 7524 (providing separate 
ratings for removal of one testis and both) and 38 C.F.R. § 
4.116, Diagnostic Code 7626 (providing separate ratings for 
surgery on one breast and on both breasts).  VA considers 
tinnitus a single disability, whether heard in one ear or 
both ears, and irrespective of where the condition is 
manifested, the average impairment of earning capacity is the 
same.  See 38 C.F.R. § 4.25(b) (2003).

In addition, VA's Office of the General Counsel (OGC) 
recently issued an opinion on this issue.  In VAOPGCPREC 2-
03, OGC noted that "tinnitus is the perception of sound in 
the absence of an acoustic stimulus."  VAOPGCPREC 2-03 at p. 
2, citing The Merck Manual 665 (17th ed. 1999).  The OGC 
referenced the notice of proposed rulemaking resulting in the 
amendment to Diagnostic Code 6260 in May 2003 for the medical 
explanation of tinnitus:

True (subjective) tinnitus does not originate 
in the inner ear, although damage to the 
inner ear may be a precursor of subjective 
tinnitus.  It is theorized that in true 
tinnitus the brain creates phantom sensations 
to replace missing inputs from the damaged 
inner ear, similar to the brain's creation of 
phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound 
in the absence of an external stimulus, 
appears to arise from the brain rather than 
the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; "Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception," Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, 
p. 3.  Therefore, OGC determined that the original and 
revised versions of Diagnostic Code 6260 authorized a single 
10 percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.

Moreover, the General Counsel did not specifically discuss 
the impact of 38 C.F.R. § 4.25 concerning combined 
evaluations.  However, the General Counsel presumably 
considered all applicable law and regulations in reaching his 
conclusions.  In any event the Board is bound by decisions of 
the General Counsel, and would not be free to interpret § 
4.25 in a way that is contrary to the implicit and explicit 
holdings of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002). 

Thus, the Board concludes that Diagnostic Code 6260 provides 
for a maximum 10 percent rating for recurrent tinnitus, 
whether perceived as unilateral or bilateral.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 Vet. App. 
376, at 378 (1995) (10 percent is the highest level possible 
under the regulations for tinnitus).  See also Smith v. 
Brown, 7 Vet. App. 255, at 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the Board to 
make a determination of 10 percent for tinnitus for each ear 
for a total of 20 percent.).

The Board also has considered whether consideration of the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) is in order in 
this case.  The Board notes, however, that there is nothing 
in the record to suggest the existence of such an unusual 
disability picture so as to render application of the regular 
provisions impractical.  Equally as significant is the fact 
that it has not been contended or otherwise indicated that 
the service-connected tinnitus has resulted in any 
hospitalization or other extensive treatment regimen.  It is 
undisputed that the veteran's reported symptoms associated 
with the tinnitus could have an adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, as 
noted, the schedule is intended to compensate for average 
impairment in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  Significantly, the record 
does not reflect that the tinnitus has required any post-
service period of hospitalization and has not, in and of 
itself, been objectively shown to have markedly interfered 
with employment.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the tinnitus than that commensurate with the currently 
assigned rating.  The evidence does not indicate that the 
tinnitus interferes markedly with employment in a way not 
contemplated by the schedular rating.  

Therefore, the 10 percent evaluation currently assigned 
correctly compensates the veteran for any adverse industrial 
impact caused by his tinnitus.  Accordingly, the Board finds 
that in light of the record and because the veteran has not 
contended that an extraschedular evaluation is in order in 
this case, referral to the RO for consideration of an 
extraschedular evaluation for that disability by the RO is 
not warranted.

Veterans Claims Assistance Act

During the pendency of this matter, the Veterans Claims 
Assistance Act (VCAA) was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate any claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003). 

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the VA Office 
of General Counsel (OGC) has specifically addressed the 
notice requirement pursuant to 38 U.S.C.A. § 5103(a) to a 
claim for separate ratings for service-connected tinnitus in 
each ear.  The OGC determined that the provisions of 
38 U.S.C.A. § 5013(a) do not require VA to provide notice of 
the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
bilateral service-connected tinnitus, because there is no 
information or evidence that could substantiate the claim.  
This is so because such a claim is precluded by law.

Furthermore, in this case, the provisions of the VCAA are not 
applicable.  The facts of this case are not in dispute; 
rather, this case involves pure legal interpretation.  The 
veteran has been awarded the maximum schedular rating allowed 
under applicable schedular rating criteria.  The Board also 
notes that the veteran has not claimed that he is entitled to 
an extraschedular evaluation based on his tinnitus.  38 
C.F.R. § 3.321(b)(1).  The Court has specifically held that 
the VCAA does not affect matters on appeal when the question 
is limited to legal interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Cf. Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).


ORDER

A separate 10 percent evaluation is not warranted for each 
ear for bilateral tinnitus.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



